Citation Nr: 0933463	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee, 
status post arthroscopy, through June 9, 2005.  

2.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee, status post 
arthroscopy since June 9, 2005.  

3.  Entitlement to a separate rating for lateral instability 
of the right knee.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee 
through May 3, 2009.  

5.  Entitlement to a rating in excess of 20 percent for a 
left knee disability from May 4, 2009.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1960 to 
February 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In an April 2002 rating decision, the RO, in relevant part, 
granted service connection for degenerative joint disease of 
the right knee, status post arthroscopy, and assigned an 
initial 20 percent evaluation based on Diagnostic Code 5010, 
38 C.F.R. § 4.71a (2008), for arthritis, in the absence of 
limitation of motion, with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; and granted service 
connection for degenerative joint disease of the left knee 
and assigned an initial 10 percent evaluation based on 
Diagnostic Code 5010 for arthritis.

In a December 2002 rating decision, the RO, in relevant part, 
found clear and unmistakable error (CUE) in the April 2002 
rating decision regarding the assignment of the 20 percent 
evaluation for the Veteran's right knee disability.  The RO 
explained that the evaluation criteria had been improperly 
applied and proposed to reduce the disability rating to 10 
percent.  The Veteran was so notified in January 2003 and 
informed of his right to a pre-determination hearing.  The 
Veteran did not request such a hearing.  Subsequently, in a 
May 2003 rating decision, the RO assigned a 10 percent 
evaluation for the right knee disability, effective August 1, 
2003.  The Board observes that the RO's finding of CUE was 
proper.  Thus, the issues are as listed on the title page.

These claims were before the Board in January 2005.  The 
Board denied the Veteran's claims for entitlement to an 
initial disability rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
arthroscopy and entitlement to an initial disability rating 
in excess of 10 percent for degenerative joint disease of the 
left knee.  The Veteran appealed those decisions to the 
United States Court of Appeals for Veterans Claims.  The 
Court issued an Order in December 2006 which vacated the 
Board's January 2005 decision and remanded the case to the 
Board

In May 2007, the Board issued a decision and remanded the 
Veteran's claims for further notice and development 
consistent with the Court's December 2006 Order.  The RO 
issued a rating decision in June 2009 which granted a 100 
percent evaluation of degenerative joint disease, status post 
arthroscopy and athroplasty, right knee, effective June 9, 
2005 and an evaluation of 30 of percent from August 1, 2006 
and a 20 percent evaluation for degenerative joint disease, 
left knee, effective May 4, 2009.  Because the Veteran has 
disagreed with the initial ratings assigned following the 
grant of service connection, the Board has characterized the 
issues in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  





FINDINGS OF FACT

1.  Through June 9, 2005 the Veteran's degenerative joint 
disease of the right knee, status post arthroscopy, has been 
manifested by impairment that results in chronic and 
recurrent pain on motion and slight overall limitation of 
motion of the knee due to pain; however, even when pain is 
considered, the Veteran's right knee disability has not been 
shown to result in functional loss consistent with or 
comparable to limitation of motion of the right leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

2.  From June 9, 2005 to August 1, 2006 the Veteran underwent 
prosthetic replacement of the right knee joint and since 
August 1, 2006 the Veteran's degenerative joint disease of 
the right knee has been productive of intermediate degrees of 
residual weakness and pain but not severe painful motion or 
weakness.  

3.  The Veteran's right knee disability has been manifested 
by moderate lateral instability.  

4.  The Veteran's degenerative joint disease of the left knee 
has been manifested by impairment that results in chronic and 
recurrent pain on motion and slight overall limitation of 
motion of the knee due to pain; however, even when pain is 
considered, the Veteran's left knee disability has not been 
shown to result in functional loss consistent with or 
comparable to limitation of motion of the left leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

5.  Since May 4, 2009 the Veteran's left knee disability has 
been manifested by moderate lateral instability but has not 
been shown to result in functional loss consistent with or 
comparable to limitation of motion of the left leg to 60 
degrees on flexion or to 5 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee, 
status post arthroscopy, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5262 (2008); VAOPGCPREC 9-
98.

2.  The criteria for a disability rating in excess of 30 
percent for degenerative joint disease of the right knee, 
status post arthroscopy, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5055, 5257-5262 (2008); 
VAOPGCPREC 9-98.

3.  The criteria for a separate disability rating of 20 
percent for moderate lateral instability of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2008).  

4.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257-5262 (2008); VAOPGCPREC 9-98.

5.  The criteria for a disability rating in excess of 20 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-5262 (2008); 
VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2008).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2008).

In this case, the record reflects that VA has made reasonable 
efforts to notify the Veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  VA provided the Veteran with a copy 
of the May 2002, December 2002, and May 2003 rating 
decisions; December 2002 Statement of the Case; and December 
2003 Supplemental Statement of the Case. These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2008).  By way of these 
documents, the Veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.

In addition, the record reflects that VA has made reasonable 
efforts to inform the Veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in a December 
2001 letter, VA informed the Veteran that VA would assist in 
obtaining relevant records and asked the Veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the Veteran to inform VA of any 
additional information or evidence relevant to his claims.  
Lastly, VA informed the Veteran that it is his responsibility 
to ensure that VA receives all the evidence necessary to 
support his claims.  Thus, the Board finds that the Veteran 
was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the Veteran was informed that he could 
submit any records in his possession relevant to his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

In a letter dated in May 2007 the Veteran was given the 
notice required by the VCAA in increased rating cases to 
include that required by Dingess/Hartman.  After the Veteran 
was afforded opportunity to respond to the notice identified 
above, the June 2009 supplemental statement of the case 
(SSOC) reflects readjudication of the claim on appeal.  
Hence, while some of this notice was provided after the 
rating action on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the Veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
Veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the Veteran and his representative in support of his 
claims.  Moreover, the Board observes that all relevant 
records have been obtained.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the Veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the Veteran has received the notice and 
assistance contemplated by law and adjudication of his claims 
poses no risk of prejudice to the Veteran.  See Bernard v. 
Brown, supra.

II.  Background

The evidence of record contains numerous VA treatment notes; 
pertinent entries are discussed below.

A February 2001 note reflects that the Veteran sustained a 
work-related right knee ligament trauma requiring 
reconstructive surgery in the early 1990s.  Pain assessment 
was rule out bilateral knee osteoarthritis. The note also 
showed a history of both prescription and non-prescription 
pain medication use.

A March 2001 note reflects surgery for right knee anterior 
cruciate ligament tear in 1995.

A subsequent March 2001 note reflects that the Veteran was 
limited mostly by pain in his hip and that he also had 
bilateral knee pain.  The note also showed that knee 
injections helped for 3 to 4 weeks, and that the severity of 
knee pain ranged from 5 to 7 out of 10.  Physical examination 
showed leg strength to be 99 on the left and 98 on the right.  
X- rays showed severe degenerative joint disease of the right 
knee, patellofemoral disease bilaterally, and moderate 
degenerative joint disease of the left knee.  The assessment 
was significant degenerative joint disease of the right knee 
with doubtful benefit with conservative treatment.

Another March 2001 note reflects complaints of bilateral knee 
pain, which was nothing compared to his right hip pain and 
was mostly on weight bearing.  The Veteran stated that his 
left knee bothered him more because he was putting more 
weight on it.  The right knee pain was mostly in front and 
back of the popliteal fossa, averaging at 4 out of 10 in 
severity.  The Veteran used a cane secondary to his hip.  
Range of motion of the knees was within normal limits 
bilaterally with no swelling.  There was tenderness on the 
right knee joint line laterally and on the popliteal fossa.  
There was also crepitation in the right knee.  Motor strength 
was 5 of 5.  The note reflects February 2001 x-rays of the 
knees showing degenerative changes in both knees with no 
evidence of fracture or effusion.  The assessment was 
bilateral knee pain secondary to degenerative joint disease 
and traumatic injury to the right knee requiring 
reconstructive surgery, and right side joint pain probably 
referred from the right hip.

An August 2003 note reflects that the Veteran had been 
informed that he needed right knee replacement surgery and 
that the Veteran wished to undergo the surgery.

The record also contains a January 2001 examination report, 
completed for the Social Security Administration, which 
reflects complaints of pain in the hips and knees.  The 
report shows that both knees were tender with decreased range 
of motion.  Physical examination findings reflect right knee 
flexion to 90 degrees and left knee flexion to 120 degrees.

June 2006 x-rays of the right knee revealed slight narrowing 
of the lateral joint space with subchondrial sclerosis and 
slight deformity of the subchondral bone.  There was some 
osteophyte formation at the tibiofemoral and patellofemoral 
articulations on the right.  X-rays of the left knee revealed 
slight narrowing of the medial joint space with some 
osteophyte formation at the patellofemoral and tibiofemoral 
articulations.  Otherwise, no other abnormalities were noted.  

Additionally, January 2009 x-rays of the left knee revealed 
joint space narrowing, osteophyte formation noted but no 
acute fractures were noted.  No intra-articular calcification 
noted.   

Lastly, the record contains three VA examination reports.

An April 2002 examination report reflects that the Veteran 
had arthroscopic surgery on his right knee in 1992 and that 
his knee had been constantly giving him a lot of problems.  
The Veteran stated that he experienced episodes of giving 
way, during which he was able to catch himself, but 
experienced severe pain in the right knee every time.  He 
stated that weather changes and prolonged standing aggravated 
the pain, and that he had trouble walking up and down steps, 
walking on uneven ground, and getting out of his car.  
Lastly, the Veteran stated that he quit working in August 
2000 because of severe knee problems.

Physical examination showed atrophy of the right leg, about 
an inch smaller than the left, and no tenderness on palpation 
of both knees.  For the right knee, flexion was to about 100 
degrees and extension was to -10 degrees.  For the left knee, 
flexion was to 130 degrees and extension was to 0 degrees.

X-rays dated February 2001 showed degenerative changes with 
evidence of tibial spurring bilaterally and osteophyte 
formation involving the femoral condyle and patella.  There 
was narrowing of the medial compartment on the left and the 
lateral compartment on the right.  There was no evidence of 
fracture or joint effusion in either knee.  There was no 
significant soft tissue swelling.

The examiner assessed the Veteran with degenerative joint 
disease of the knees, status post surgery of the right knee.

An April 2003 VA examination report reflects that the Veteran 
had pain, weakness, stiffness, swelling, fatigability, and 
giving way of both knees; and that he was taking pain 
medications.  He stated that he had constant pain in his 
knees at a level of 3 out of 10, and 7 out of 10 with 
exercise.  Precipitating factors were noted as use and 
exercise, and rest was noted as an alleviating factor.  
Additional limitation of motion or functional impairment was 
noted during increased use.  The Veteran denied using 
corrective devices.  There was no dislocation or subluxation, 
or constitutional or secondary inflammatory arthritis.  The 
report noted that the Veteran was disabled and that his 
disability affected his daily activities through decreased 
mobility.  

Physical examination showed right knee flexion to 100 degrees 
and extension to 10 degrees, and left knee flexion to 130 
degrees and extension to 0 degrees.

X-rays of the knees showed degenerative changes, more marked 
on the right side, with the most extensive involvement of the 
patellofemoral joints bilaterally.

The examiner concluded with the following remarks:  The 
Veteran stated that as compared to two years ago he felt his 
symptoms were about the same.  He reported pain in his knees 
bilaterally.  As for physical or sedentary employment, it was 
felt that he could tolerate sitting or standing for 
approximately 1 hour and then would have to be allowed a 
break to change position for about 5 minutes and then return 
to do that.  That is as much as he can tolerate.  The Veteran 
feels he cannot sit or stand or hold a position more than 1 
hour at a time.  Thus, he should be trained for a job that 
allows this kind of flexibility and could do that and 
otherwise does not feel he can tolerate anything else.

A May 2009 VA examination showed that the Veteran was 
diagnosed with degenerative joint disease of both knees.  
Subjectively, the Veteran reported of pain in both knee 
joints which has been getting worse progressively.  He also 
reported bilateral knee joint weakness and stiffness but 
denied heat and redness.  The Veteran reported that now and 
then he experienced swelling of the left knee joint.  He also 
reported feeling a locking sensation of his left knee joint 
once in a month.  The Veteran reported flare-ups on a daily 
basis, especially with walking and standing and last from 30 
minutes to an hour, which relieve with sitting as well as 
rest.  Regarding functional loss during flare-ups, he can not 
walk far and also can not stand for a prolonged period of 
time.  The Veteran does not take any extra medication for 
these flare-ups.  He denied using a crutch or corrective 
shoes.  He wears a left knee brace and reported that he 
walked with a cane, but did not bring either to the 
examination.  The Veteran denied dislocation as well as 
recurrent subluxation.  He also denied fevers, loss of 
appetite, and other constitutional symptoms. 

Upon physical examination, the Veteran's gait was limping.  
He could not walk on heels and toes.  He did not perform 
tandem walking.  Regarding examination of his knee joints, 
the Veteran had mild tenderness to both knee joints.  Both 
medial and lateral joint lines without effusion, edema, 
deformity, and crepitation.  The Veteran had a well healed 
and nontender 22 cm long and 0.5 cm wide incision mark on the 
anterior aspect of the right knee joint due to his right knee 
prosthesis.  The Veteran had zero degrees of full extension 
of both knee joints both active and passive without 
discomfort and pain.  He could not completely flex his right 
knee joint.  Right knee joint flexion was 0-90 degrees both 
active and passive with pain started at 80 degrees.  Left 
knee flexion was zero to 110 degrees both active and passive 
with pain started at 100 degrees.  Repetitive range of motion 
does not change his range of motion.  The Veteran has 
moderate laxity or instability to both medial and collateral 
ligaments, both knee joints.  Both knee joints Lachman's and 
McMurray's signs were negative.  The Veteran has nontender 
and thick callosities as the head of the first metatarsal 
bone bilaterally without any evidence of ulceration and skin 
breakdown.  He had bilateral shoe wear pattern at the outer 
part of the toe areas as well as the inner part of the heel 
areas.  

The examiner opined that it would be pure speculation to 
state whether there would be pain, weakness, incoordination, 
and lack of endurance of change in range of motion with a 
flare-up of the above-mentioned joints.  

The Veteran's left knee x-ray revealed moderate to 
significant degenerative changes.  The Veteran's right knee 
joint x-ray revealed status post closed right knee 
prosthesis.  There was no evidence of dislocation or 
loosening noted. 

The Veteran was diagnosed with degenerative joint disease of 
the right knee joint with status post prosthesis and 
degenerative joint disease of the left knee.   


III.  Pertinent Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7 (2008).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion. Note 2 further 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, 
Plate II (2008).

Under Diagnostic Code 5055, for one year following 
implantation of a knee prosthesis for service-connected knee 
disability, a 100 percent rating is assigned. Thereafter, a 
60 percent rating is assigned when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity; or, a minimum 30 percent rating is 
assigned when there are intermediate degrees of residual 
weakness, pain, or limitation of motion.  (These intermediate 
residuals are to be rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, or 5262.)  See 38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Diagnostic Code 5256, which pertains to ankylosis of the 
knee, provides: favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees warrants a 30 
percent rating; in flexion between 10 degrees and 20 degrees 
warrants a 40 percent rating; in flexion between 20 degrees 
and 45 degrees warrants a 50 percent rating; and extremely 
unfavorable, in flexion at an angle of 45 degrees or more 
warrant a 60 percent rating.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

Under Diagnostic Code 5262, pertaining to impairment of the 
tibia and fibula, malunion with slight knee or ankle 
disability warrants a 10 percent rating; malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating; malunion with marked knee or ankle disability 
warrants a 30 percent rating; and nonunion of the tibia and 
fibula, with loose motion, requiring brace warrants a maximum 
40 percent rating. 38 C.F.R. § 4.71a.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a zero-percent rating.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).






IV.  Analysis

A.  Right Knee Disability- to June 9, 2005

The Veteran's degenerative joint disease of the right knee, 
status post arthroscopy, was initially evaluated as 10 
percent disabling under Diagnostic Code 5010.

In accordance with Diagnostic Code 5003 via Diagnostic Code 
5010, the Board will first evaluate the Veteran's disability 
under the diagnostic codes for knee flexion and extension.  
The record shows that flexion of the right knee has been 90 
degrees, 100 degrees, and within normal limits.  The Board 
observes that these findings indicate a noncompensable 
evaluation under Diagnostic Code 5260.  The record shows that 
extension of the right knee is to -10 degrees.  The Board 
observes that this finding is also noncompensable under 
Diagnostic Code 5261.

In addition, although his right knee disability is productive 
of chronic pain and some functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with a noncompensable 
evaluation under both Diagnostic Codes 5260 and 5261, a 
rating greater than 10 percent is not appropriate.

Alternatively, under Diagnostic Code 5003, when limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, the Board finds that the 
Veteran is entitled to a 10 percent evaluation for his major 
right knee joint.  The Board points out that the criteria in 
Diagnostic Code 5003 for evaluating arthritis in the absence 
of limitation of motion are not for application as the record 
shows that the Veteran has limitation of motion of the right 
knee.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the Veteran's right knee disability.  
However, because the evidence shows that the Veteran does not 
have ankylosis of the knee or impairment of the tibia and 
fibula, and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 10 percent is not warranted 
under Diagnostic Code 5256 or 5262.

The Board further notes that the provisions of VAOPGCPREC 9-
98 do not apply in this case because the Veteran does not 
have limitation of motion of the right knee that meets the 
criteria for a zero-percent rating under either Diagnostic 
Code 5260 or 5261.  Moreover, the medical evidence does not 
show that the Veteran has instability of the knee.

In sum, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating greater 
than 10 percent for the Veteran's degenerative joint disease 
of the right knee, status post arthroscopy.  The Board notes 
that there appears to be no identifiable period of time since 
the effective date of service connection until June 9, 
2005during which the Veteran's right knee disability was more 
than 10 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.

B.  Right Knee Disability since June 9, 2005

The Veteran's degenerative joint disease of the right knee, 
status post arthroscopy and athroplasty, is currently 
evaluated as 30 percent disabling under Diagnostic Code 5055.

The evidence of record shows that the Veteran underwent a 
total right knee replacement on June 9, 2005.  Pursuant to 
Diagnostic Code 5055, the Veteran is entitled to a 100 
percent rating for the year following implantation of the 
prosthesis, followed by a minimum 30 percent evaluation.  
Therefore, a 100 percent evaluation from June 9, 2005 to 
August 1, 2006 is warranted.  

For the period from August 1, 2006, the Veteran's residuals 
of a total right knee replacement have been rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2008).  

The Board notes that while Diagnostic Code 5055 specifies 
that a minimum 30 percent rating is assigned when there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion to be rated by analogy under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5261, or 5262, no such rating 
by analogy is applied when there is evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  In this case, the Board finds that 
the Veteran's limitation of motion does not warrant a higher 
rating under Diagnostic Codes 5256, 5261, or 5262, and the 
record is void of evidence of chronic residuals consisting of 
severe painful motion or weakness. 

At a May 2009 VA examination, the Veteran reported of pain in 
both knee joints which has been getting worse progressively.  
He also reported bilateral knee joint weakness and stiffness 
but denied heat and redness.  The Veteran denied dislocation 
as well as recurrent subluxation.  He also denied fevers, 
loss of appetite, and other constitutional symptoms. 

Upon physical examination, the Veteran's gait was limping.  
He could not walk on heels and toes.  He did not perform 
tandem walking.  Regarding examination of his knee joints, 
the Veteran has mild tenderness to both knee joints.  Both 
medial and lateral joint lines without effusion, edema, 
deformity, and crepitation.  The Veteran had zero degrees of 
full extension of both knee joints both active and passive 
without discomfort and pain.  He could not completely flex 
his right knee joint.  Right knee joint flexion was 0-90 
degrees both active and passive with pain started at 80 
degrees.  Left knee flexion was zero to 110 degrees both 
active and passive with pain started at 100 degrees.  
Repetitive range of motion does not change his range of 
motion.  The Veteran has moderate laxity or instability to 
both medial and collateral ligaments, both knee joints.  

As stated above, there is a general rule against the 
"pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the 
Board acknowledges that a Veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA's General Counsel has held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, 
respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General 
Counsel further explained that, to warrant a separate rating, 
the limitation of motion need not be compensable under 
Diagnostic Code 5260 or 5261; rather, such limited motion 
must at least meet the criteria for a 0 percent rating.  More 
recently, the VA General Counsel held that a separate rating 
could also be provided for limitation of knee extension and 
flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  
Since the Veteran's right knee disability has not been 
manifested by flexion limited to 60 degrees or less or 
extension limited to 5 degrees or more, there is no basis for 
a separate ratings under Diagnostic Code 5260 and 5261.  

The Board has also considered the assignment of a separate 
evaluation for the Veteran's right knee disability under 
Diagnostic Codes 5256 and 5262.  However, the evidence shows 
that the Veteran does not have ankylosis of the knee or 
impairment of the tibia and fibula, and in the absence of 
clinical evidence of disability comparable to knee ankylosis 
or impairment of the tibia and fibula, a separate rating is 
not warranted under Diagnostic Code 5256 or 5262.

In sum, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating greater 
than 30 percent for the Veteran's degenerative joint disease 
of the right knee, status post arthroscopy.  The Board notes 
that there appears to be no identifiable period of time since 
the effective date of the disability rating assigned, August 
1, 2006, during which the Veteran's right knee disability was 
more than 30 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.

C.  Right Knee Disability- Lateral Instability

The Board has also considered the assignment of a separate 
evaluation for the Veteran's right knee disability under 
Diagnostic Code 5257, pertaining to other impairment of the 
knee.  Under Diagnostic Code 5257, a knee impairment with 
recurrent subluxation or lateral instability is rated as 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The pertinent medical evidence of record demonstrates that 
the Veteran's right knee disability has been productive of 
moderate lateral instability as reported in the May 2009 VA 
examination report.  Thus a separate 20 percent evaluation 
under Diagnostic Code 5257 is warranted.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this claim, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for a separate rating of 20 percent for 
lateral instability of the right knee have been met.   

D.  Left Knee Disability- from November 11, 2001 to May 3, 
2009

The Veteran's degenerative joint disease of the left knee was 
initially evaluated as 10 percent disabling under Diagnostic 
Code 5010.

The record shows that flexion of the left knee has 120 
degrees, 130 degrees, and within normal limits.  The Board 
observes that these findings indicate a noncompensable 
evaluation under Diagnostic Code 5260.  The record shows that 
extension of the left knee is to 0 degrees.  The Board 
observes that this finding is also noncompensable under 
Diagnostic Code 5261.

In addition, although his left knee disability is productive 
of chronic pain and slight functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with a noncompensable 
evaluation under both Diagnostic Codes 5260 and 5261, a 
rating greater than 10 percent is not appropriate.

Alternatively, under Diagnostic Code 5003, the Board finds 
that the Veteran is entitled to a 10 percent evaluation for 
his major left knee joint.  The Board again points out that 
the criteria in Diagnostic Code 5003 for evaluating arthritis 
in the absence of limitation of motion are not for 
application as the record shows that the Veteran has 
limitation of motion of the left knee.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the Veteran's left knee disability.  However, 
because the evidence shows that the Veteran does not have 
ankylosis of the knee or impairment of the tibia and fibula, 
and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 10 percent is not warranted 
under Diagnostic Code 5256 or 5262.

The Board further notes that the provisions of VAOPGCPREC 9-
98 do not apply in this case because the Veteran does not 
have limitation of motion of the left knee that meets the 
criteria for a zero-percent rating under either Diagnostic 
Code 5260 or 5261.  Moreover, the medical evidence does not 
show that the Veteran had instability of the knee.

In sum, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating greater 
than 10 percent for the Veteran's degenerative joint disease 
of the left knee.  The Board notes that there appears to be 
no identifiable period of time since the effective date of 
service connection through May 3, 2009, during which the 
Veteran's left knee disability was more than 10 percent 
disabling. Thus "staged ratings" are inapplicable to this 
case.

E.  Left Knee Disability- since May 4, 2009

The Veteran's left knee disability has been rated as 20 
percent disabling since May 4, 2009 under Diagnostic Codes 
5010 and 5257.  

At a May 2009 VA examination, the Veteran was found to have 
moderate laxity or instability to both medial and collateral 
ligaments, in both knee joints.  

As stated above, there is a general rule against the 
"pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the 
Board acknowledges that a Veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA's General Counsel has held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, 
respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General 
Counsel further explained that, to warrant a separate rating, 
the limitation of motion need not be compensable under 
Diagnostic Code 5260 or 5261; rather, such limited motion 
must at least meet the criteria for a 0 percent rating.  More 
recently, the VA General Counsel held that a separate rating 
could also be provided for limitation of knee extension and 
flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  
Since the Veteran's left knee disability has not been 
manifested by flexion limited to 60 degrees or less or 
extension limited to 5 degrees or more, there is no basis for 
a separate ratings under Diagnostic Code 5260 and 5261.  

The Board has also considered the assignment of a separate 
evaluation for the Veteran's left knee disability under 
Diagnostic Codes 5256 and 5262.  However, the evidence shows 
that the Veteran does not have ankylosis of the knee or 
impairment of the tibia and fibula, and in the absence of 
clinical evidence of disability comparable to knee ankylosis 
or impairment of the tibia and fibula, a separate rating is 
not warranted under Diagnostic Code 5256 or 5262.

The Board has also considered the assignment of a separate 
evaluation for the Veteran's left knee disability under 
Diagnostic Code 5257, pertaining to other impairment of the 
knee.  Under Diagnostic Code 5257, a knee impairment with 
recurrent subluxation or lateral instability is rated as 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The pertinent medical evidence of record demonstrates that 
the Veteran's left knee disability has been productive of 
moderate lateral instability as reported in the May 2009 VA 
examination report.  However, a separate rating, in addition 
to the 20 percent evaluation, under Diagnostic Code 5003 is 
not warranted in this case.  A separate rating must be based 
on additional disability.  When a knee disorder is already 
rated under Diagnostic Code 5257, the Veteran must also have 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain a separate rating for arthritis.  As 
discussed above, the Veteran does not meet the criteria for a 
zero percent rating under either of those codes and 
therefore, there is no additional disability for which a 
rating can be assigned.  

Furthermore, the Board has considered whether the Veteran's 
knee disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, supra.  In this regard, the Board notes that the 
Veteran's disabilities have not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability ratings.  
















ORDER

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee, 
status post arthroscopy through June 9, 2005 is denied.   

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee, status post 
arthroscopy since June 9, 2005 is denied.  

Entitlement to a separate rating of 20 percent for lateral 
instability of the right knee, is granted, subject to the 
provisions governing the award of monetary benefits.  

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left knee 
through May 3, 2009 is denied.  

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee since May 4, 2009 
is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


